Citation Nr: 1646376	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for service-connected chronic venous insufficiency of the left lower extremity.

2.  Entitlement to service connection for lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the Tiger Team, a VA Special Processing Unit, at the Cleveland, Ohio, RO found that new and material evidence had not been received to reopen a claim for service connection for a right leg disability, characterized as swelling in the right lower extremity consistent with lymphedema and postphlebitic syndrome and denied a rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity.  (Jurisdiction of the appeal remained with the RO in Atlanta, Georgia.)  In September 2011, the appellant filed a notice of disagreement (NOD).  In September 2012, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

On his VA Form 9, the Veteran requested a Board hearing, via videoconferencing.  The Veteran was scheduled for a videoconference hearing to be held at the Atlanta RO on April 27, 2016.  The Veteran did not attend the scheduled hearing and the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing.  The Veteran has also not requested that his hearing be rescheduled and in the June 2016 appellant's brief, the Veteran's representative made no mention of a Board hearing.  Under these circumstances, the Board determined that the Veteran's prior request for a Board hearing has been withdrawn.

In May 2016, this appeal was advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

In July 2016, the Board found that because evidence received since a December 2003 denial of the Veteran's claim for service connection for a right leg disability included new and material evidence received prior to the expiration of the appeal period, the criteria for reconsideration of the claim for service connection for a right leg disability had been met.  The Board then remanded for additional development the Veteran's claim for service connection for a right leg disability (characterized as lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity), and the claim for an increased rating for his service-connected chronic venous insufficiency of the left lower extremity.  After accomplishing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claims for service connection for lymphedema of the right lower extremity and for an increased rating for his service-connected chronic venous insufficiency of the left lower extremity(as reflected in an August 2016 supplemental SOC (SSOC)).  Subsequently, these matters were returned to the Board. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file.  All records have been reviewed.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In its April 2016 action, the Board remanded the service connection and increased rating claims for the Veteran to be afforded a VA examination, finding that the whether the Veteran's lymphedema of the right lower extremity was caused or aggravated by his service-connected chronic venous insufficiency of the left lower extremity are medical questions which the medical evidence then of record was insufficient to resolve, and that the record did not include sufficient medical information to properly evaluate the Veteran's service-connected chronic venous insufficiency of the left lower extremity.

Specifically, with respect to the Veteran's chronic venous insufficiency of the left lower extremity, the Board noted that at the time of an August 2010 VA compensation examination, the Veteran reported increasing progressive swelling of the legs, as well as pain and numbness.  The Veteran's edema was noted to be persistent, with no relief provided from elevation and laying down.  Physical examination of the Veteran revealed severe lymphedema starting from the dorsum of the foot and extending to the knee.  The examiner described the swelling and lymphedema as "huge" and "severe" and stated that it was accompanied by throbbing pain most of the time and that the Veteran was limited severely in walking or any recreational activity.  The examiner then recommended the Veteran for a higher percentage of disability, but did not specify the percentage warranted.

The Board pointed out that while the Veteran's edema was described as huge and severe, the examiner did not indicate whether or not the Veteran's edema was "board-like" in nature.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7121 (2015) (providing for a 100 percent rating where there is massive board-like edema with constant pain at rest).  The Board determined that without such a finding, it could not be concluded that the Veteran meets the criteria for the maximum, 100 percent rating.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board also noted that at the time of the last VA examination, the Veteran denied any ulcerations or wounds, but that the examiner made no such specific findings for the left leg.  Accordingly, the Board remanded the matter with instructions for the Veteran to be scheduled for a VA examination.  Specifically, the Board instructed the examiner to include all of the present symptoms and manifestations attributable to the Veteran's service-connected chronic venous insufficiency of the left lower extremity and to identify whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, as well as whether there is massive board-like edema with constant pain at rest.  

The Veteran was afforded a VA examination in August 2016.  Notably, the examiner did not, as requested, provide a statement regarding the present symptoms and manifestations attributable to the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  Nor did the examiner indicate whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, as well as whether there is massive board-like edema with constant pain at rest.  Rather, the examiner noted edema of legs and feet and stated that she was unable to palpate peripheral pulses due to edema.  She further noted that the Veteran was wearing compression stockings and socks, which he asked not to take off due to difficulty to put back on.  Again, it was noted that the Veteran denied open ulcers, but the examiner made no such specific finding.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Accordingly, because the examination and resulting report does not comply with the terms of the Board's prior remand directives, the Board finds that the matter must again be remanded to afford the Veteran an examination that provides sufficient findings to assess the severity of the Veteran's service-connected disability.  

As regards the Veteran's claimed right leg disability, that matter was previously remanded with instructions for the AOJ to obtain an opinion as to whether it is at least as likely as not that the disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not, (b) was caused or aggravated by the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  On examination of the Veteran in August 2016, the examiner opined that the Veteran's currently diagnosed lymphedema, bilateral lower extremities, is less likely than not incurred in, caused by or aggravated by service or by his service connected condition of left lower extremity chronic venous insufficiency.  As rationale for that opinion, the examiner stated that there was no evidence of bilateral lower extremity lymphedema in service and no competent evidence that the Veteran's left chronic venous insufficiency caused or aggravated his current bilateral lower extremity lymphedema beyond the natural progression of the condition.

When the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA medical examination or opinion is adequate if it is "thorough and contemporaneous," considers the veteran's prior medical examinations and treatment, and "describes the disability . . . in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  Indeed, a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124; see Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").

Here, although the VA examiner provided the requested opinion, and despite the fact that a contrary positive opinion is not of record, the Board finds the stated rationale to be lacking in detail such that the opinion is inadequate to rely upon in this case.  Indeed, without some discussion of either the possible causes of the Veteran's lymphedema or further explanation of why a relationship does not exist between the Veteran's lymphedema and his chronic venous insufficiency, the Board cannot rely on the examiner's conclusory statement that the evidence does not support a finding of service connection.  

Further, the Board notes that the Veteran has been approved for non-VA care for treatment of his lymphedema.  Notably, the private treatment records submitted by the Veteran indicate the date of onset of lymphedema to have been in 1972, which was during the Veteran's service.  A 2004 VA examination report also states that the Veteran's lymphedema is documented in service.  Notably, the Veteran's service treatment records do indicate left leg swelling in service, following rupture of the left Achilles tendon, but lymphedema of the right leg is not specifically noted.  However, a 1980 treatment record notes that the Veteran injured his Achilles tendon in 1972 and has had chronic swelling since that time.  It was noted that a phlebogram showed evidence of acute obstructions of the deep venous system, left side, as well as some equivocal evidence of some chronic disease on the right side.  The finds that this evidence raises a question as to whether the Veteran's right side edema is somehow related to the Achilles tendon injury such that a more detailed rationale for any negative nexus opinion is necessary.  Accordingly, further examination by an appropriate physician to obtain such information is needed. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims-in particular, the claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.
 
Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.  

Here, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Lake City, Florida, and records from that VAMC dated through July 2016 are associated with the file.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Lake City VAMC all records of pertinent evaluation and/or treatment of the Veteran since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lake City VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include records from the private clinician currently treating his for his lymphedema, as authorized by VA.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA arteries and veins examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  The examiner must specifically indicate:  

a) whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration 

b) whether there is massive board-like edema with constant pain at rest.  

Also, with respect to the Veteran's lymphedema of the right lower extremity, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the service connection claim, the examiner should not focus on the absence of records establishing lymphedema of the right lower extremity in service.  Rather, the examiner should review all of the records and explain why or why not the Veteran's lymphedema of the right lower extremity in service may or may not be related to the Achilles tendon injury in service.  The examiner should also to provide an etiology for the Veteran's lymphedema of the right lower extremity in service if an etiology can be discerned from the record.  The examiner should also provide detailed reasons for the evidence does not support a finding the Veteran's lymphedema of the right lower extremity in service is in any way related to, to include worsened by, the Veteran's chronic venous insufficiency of the left side, if that is the conclusion reached.  

The examiner is reminded that that merely stating that it is his/her opinion that the Veteran's lymphedema of the right lower extremity is not related to service and was not caused or aggravated by the Veteran's service-connected venous insufficiency is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.).  Specifically review the opinions obtained on remand to ensure that they include the information requested above and are supported by a detailed and adequate rationale.
	
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled VA examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

